DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 in the reply filed on 5 August 2022 is acknowledged. The Office notes that claim 20 depends from claim 11, which is within Species 5, and therefore claim 20 is not generic, but is within elected Species 5.
Claims 2, 3, 5, 6, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 August 2022.

Claim Objections
Claims 7, 18 and 19 are objected to because of the following informalities:  Claim 7 requires a period. In claims 18 and 19, “Flourinated” should be “fluorinated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires an improvement in abrasion resistance by at least 40 percent. However, there are numerous tests for abrasion resistance, including Tabor wear index, which would be expected to provide differing results, and even specific abrasion tests have parameters, such as cycles, that would affect the relative abrasion resistance. While the specification does teach a wear index, it is not clearly defined as the abrasion resistance. 
Claim 4 recites “further comprising an additive causing a reduction in a wear index”. It is unclear whether claim 4 requires an additional additive or can be the same additive as claim 1, as wear index is generally understood as a measure of abrasion resistance. It also further confuses claim 1, as it is especially unclear whether claim 1 requires an abrasion resistance measurement different from a wear index.
Claim 7 recites reduction in ice adhesion shear stress (IASS) by at least 35 percent. However, IASS is a function of temperature as well as the material composition, as shown in applicant’s figures. Moreover, applicant’s evidence does not suggest that reduction in IASS is uniform over temperature. As such, a person of ordinary skill in the art would not be able to ascertain whether or not a composition meets recited IASS, given the lack of essential parameter for the metric.
Claim 8 recites “further comprising a first additive and second additive.” It is unclear whether the first and second additive must be microsized particulates in addition to the additive of claim 1, or whether the first and second additive can be the same as the additive of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0483818 A2 (“Cottington”).
As to claims 1 and 4, as an initial matter, the phrase “An epoxy resin” in claim 1 and dependent claims is construed as a composition containing an epoxy compound. The abrasion resistance is construed as including wear index.
Cottington teaches a coating composition comprising an epoxide compound (abstract), thus an epoxy resin composition. Cottington teaches colloidal silica and a hardener (abstract), and specifically exemplifies Epon 828 as an epoxide, and diaminodiphenyl sulfone, a diamine, as the hardener (p. 5, examples I-III). Cottington teaches that Epon 828 is a bisphenol A based epoxy (2:30-40). The examples, pp. 5-6, show significantly lower Taber wear index for Examples I-III, which contain colloidal silica in addition to the bisphenol A and epoxy, as compared to Example VI, which contains bisphenol A and epoxy with no colloidal silica, greater than 50 % reduction (p. 6, Table I). As such, it is clear that colloidal silica is an additive that improves abrasion resistance by at least 40 percent, and wear index by at least 50 percent.
As to claim 8, Cottington teaches colloidal silica, which are microsized particulates, being below 1 micron in size (3:10-20). Examiner notes that no distinction is drawn between first and second particles, so the colloidal silica is deemed to meet the recitation of both first and second particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0172495 (“Czubarow”) as evidenced by US 2004/0102574 (“Barber”).
As to claims 1, 4, and 11-13, Czubarow teaches an epoxy resin composition (claim 1), including an epoxy resin, curing agent, and polyhedral oligomeric silsesquioxane (POSS) having epoxy groups (claim 1). The examples of Czubarow include glycidyl POSS (see table 10), which is one of the additives recited to improve abrasion resistance (see claims 11-13), and has amounts of Glycidyl POSS in the recited range of at least 0.5 weight percent and 1 to 10 percent of Glycidyl POSS as required by claims 11-13 (Table 10). As such, while Czubarow does not discuss abrasion resistance or wear index, given the identity of the component, it is reasonable to conclude that this additive improves the abrasion resistance by at least 40 percent, and the wear index by 50 % as required by claim 4. The examples of Czubarow teach the use of Kayahard AA, which is bis(4-amino-3-ethylphenyl)methane, therefore a diamine, as evidenced by Barber, para. 0053. Czubarow differs in that the examples exemplify the use of bisphenol F based epoxy rather than bisphenol A epoxy. However, Czubarow teaches that liquid bisphenol A epoxy may be used interchangeably with bisphenol F epoxy resin (paras. 0040, 0041). As such, it would be an obvious modification of the composition to use bisphenol A epoxy resins, using the additive taught by Czubarow that is identical to the recited additive.
As to claim 20, Czubarow does not recite the wear index. However, since Czubarow teaches the same additive and compounds as recited, it would be expected that the compositions of Czubarow using glycidyl POSS and bisphenol A epoxy would provide the recited wear index.

Claim(s) 1, 4, 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0152785 (“Sanders”) in view of EP 0483818 A2 (“Cottington”).
As to claims 1, 11, 14, 15, 18, and 19, Sanders teaches a coating composition that is resistant to particle erosion (abrasion) (abstract). Sanders teaches the use of bisphenol glycidyl endcapped compound (abstract), therefore a bisphenol A based epoxy. Sanders teaches the use of active hydrogen compound, including polyamines to react with and cure the epoxy (para. 0029). Sanders teaches an additional silsesquioxane compound for improving erosion resistance, and teaches that the silsesquioxanes may be condensed, thus polyhedral oligomeric silsesquioxanes (para. 0032), and teaches the use of trifluropropyl silanes to prepare the silsesquioxanes (para. 0032), therefore trifluoropropyl POSS, a fluorinated POSS as required by claims 11, 14, 15, 18, and 19. Sanders further teaches 0.5 to 10 percent of silsesquioxanes (para. 0032), which include the amounts of claims 11, 15, and 19, and therefore the use of such amounts is an obvious modification suggested by Sanders. Sanders teaches the use of such compounds provides substantial reduction in surface recession rate, which is an abrasion resistance metric, as shown at para. 0054 (showing approximately 90 % reduction compared to coating compositions without additive). 
	Sanders does not specifically recite a diamine compound. However, it is known from Cottington that various polyamines, including diamines, are suitable for forming durable epoxy coatings (3:20-36), and as such, the use of diamines is an obvious modification of an epoxy resin composition known in the art.
	As to claim 4, Sanders does not discuss a wear index. However, since Sanders teaches trifluoropropyl silsesquioxanes that are condensed, thus trifluoropropyl POSS, the same compounds used by applicant, these identical compounds are presumed to provide the required reduction in wear index. 
	As to claim 20, Sanders does not recite the wear index. However, since Sanders clearly teaches substantial increases in durability to erosion (abrasion), and teaches the same additive as recited, it would be an obvious modification to provide a wear index, an abrasion resistance of the recited amount given the identity of the additive and Sanders teachings of the improved durability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0483818 A2 (“Cottington”) in view of WO 2016/090468 A1 (“Couturier”).
As to claim 7, the discussion of Cottington with respect to claim 1 is incorporated by reference. Cottington does not teach an additive to reduce ice adhesion shear stress. However, Couturier teaches epoxy coatings, and teaches the addition of methoxy and amino terminated silicone resins to epoxy resins so as to reduce ice adhesion, with further additives that provide substantial differences in ice adhesion shear stress (table 1, for example, Example 16 having shear stress less than half that of Example 14). As such, it would be an obvious modification to the coating of Cottington, using silicone additives to reduce ice adhesion shear stress by the recited amount.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0172495 (“Czubarow”) as evidenced by US 2004/0102574 (“Barber”) as applied to claim 1, further as evidenced by WO 2008/057931 A1 (“Duffy”).
As to claim 8, Czubarow does not explicitly state a first and second additive of microsized particulates. However, Czubarow does exemplify compositions containing SOE5 silica (table 14), which as evidenced by Duffy, para. 0053, are microsized particulates. Examiner notes that no distinction is drawn between first and second particles, so the colloidal silica is deemed to meet the recitation of both first and second additives that are microsized particulates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764